In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 14-695V
                                     Filed: February 26, 2015

* * * * * * * * * * * * * * * *                               UNPUBLISHED
MARK LATTIMORE,               *
                              *                               Special Master Hamilton-Fieldman
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Influenza (“Flu”) Vaccine; Reactive
                              *                               Arthritis; Serum Sickness;
SECRETARY OF HEALTH           *                               Attorneys’ Fees and Costs;
AND HUMAN SERVICES,           *                               Reasonable Amount Requested To
                              *                               Which Respondent Does Not Object.
          Respondent.         *
* * * * * * * * * * * * * * * *

Andrew Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner.
Gordon Shemin, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

        On August 4, 2014, Mark Lattimore (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that an influenza (“flu”) vaccine administered to him on October 14, 2013
caused him to suffer from reactive arthritis and serum sickness.

       On February 25, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation and attorneys’ fees. Respondent denies that the flu
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
immunization caused any injury to Petitioner. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages and attorneys’ fees, on the terms set
forth therein.

      The parties stipulate that Petitioner and his attorney shall receive the following
compensation:

       A lump sum of $77,500.00, in the form of a check payable to Petitioner. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-15(a);

       A lump sum of $15,178.14 in the form of a check jointly payable to Petitioner and
       Petitioner’s attorney, Andrew D. Downing, and Van Cott & Talamante, PLLC, for
       attorneys’ fees and costs available under 42 U.S.C. § 300aa-15(e); and

       A lump sum of $2,201.04 in the form of a check jointly payable to Petitioner and
       Petitioner’s attorney, Andrew D. Downing, and Hennelly & Steadman PLC, for all
       remaining attorneys’ fees and costs available under 42 U.S.C. § 300aa-15(e). In
       compliance with General Order #9, Petitioner represents that he incurred no personal,
       out-of-pocket expenses in proceeding on the petition.

       Stipulation ¶ 8.

        The undersigned approves the requested amount for Petitioner’s compensation and for
attorneys’ fees. Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
Case 1:14-vv-00695-UNJ Document 22 Filed 02/25/15 Page 1 of 5
Case 1:14-vv-00695-UNJ Document 22 Filed 02/25/15 Page 2 of 5
Case 1:14-vv-00695-UNJ Document 22 Filed 02/25/15 Page 3 of 5
Case 1:14-vv-00695-UNJ Document 22 Filed 02/25/15 Page 4 of 5
Case 1:14-vv-00695-UNJ Document 22 Filed 02/25/15 Page 5 of 5